Name: Council Regulation (EEC) No 2580/78 of 31 October 1978 extending the 1977/78 marketing year for olive oil, providing for special measures for this sector, and amending Regulation (EEC) No 878/77 as regards the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: trade policy;  Europe;  agricultural policy;  processed agricultural produce
 Date Published: nan

 Important legal notice|31978R2580Council Regulation (EEC) No 2580/78 of 31 October 1978 extending the 1977/78 marketing year for olive oil, providing for special measures for this sector, and amending Regulation (EEC) No 878/77 as regards the exchange rates to be applied in agriculture Official Journal L 309 , 01/11/1978 P. 0013 - 0014 Greek special edition: Chapter 03 Volume 23 P. 0028 Special edition in Czech Chapter 3 Volume 04 P. 14 - 15 Special edition in Estonian Chapter 3 Volume 04 P. 14 - 15 Special edition in Hungarian Chapter 3 Volume 04 P. 14 - 15 Special edition in Lithuanian Chapter 3 Volume 04 P. 14 - 15 Special edition in Latvian Chapter 3 Volume 04 P. 14 - 15 Special edition in Maltese Chapter 3 Volume 04 P. 14 - 15 Special edition in Polish Chapter 3 Volume 04 P. 14 - 15 Special edition in Slovakian Chapter 3 Volume 04 P. 14 - 15 Special edition in Slovenian Chapter 3 Volume 04 P. 14 - 15Council Regulation (EEC) No 2580/78of 31 October 1978extending the 1977/78 marketing year for olive oil, providing for special measures for this sector, and amending Regulation (EEC) No 878/77 as regards the exchange rates to be applied in agricultureTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy [1], as last amended by Regulation (EEC) No 2543/73 [2], and in particular Article 3 thereof,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats [3], as last amended by Regulation (EEC) No 1562/78 [4], and in particular Article 36 thereof,Having regard to Council Regulation No 162/66/EEC of 27 October 1966 on trade in oils and fats between the Community and Greece [5], and in particular Article 10 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the Monetary Committee,Whereas pursuant to Article 4 (3) of Regulation No 136/66/EEC the olive oil marketing year begins on 1 November of each year; whereas Regulation (EEC) No 1562/78 amended the common organization of the market in olive oil from 1 November 1978 in several respects;Whereas it is not possible to adopt in time all the provisions needed to implement the new arrangements; whereas the 1977/78 marketing year should therefore be extended for the period strictly necessary for the adoption of these provisions and the implementation of Regulation (EEC) No 1562/78 accordingly postponed;Whereas, during the extended period, the situation which existed in October 1978 should be maintained;Whereas pending the implementation of the new arrangements regarding the import levy, the possibility should be provided of maintaining during the extended period the system of fixing the levies by means of tendering, as provided for by Regulations (EEC) No 2843/76 [6] and (EEC) No 2844/76 [7], as amended by Regulation (EEC) No 2361/77 [8];Whereas Article 2a of Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture [9], as last amended by Regulation (EEC) No 976/78 [10], provides inter alia that the new representative rates for the currencies of the Member States for olive oil should be applicable from the beginning of the 1978/79 marketing year;Whereas the extension of the marketing year, by delaying the application of these new rates, might have detrimental consequences for producers; whereas, to remedy this defect, it should be provided that these rates should apply from 1 November 1978,HAS ADOPTED THIS REGULATION:Article 1In the second subparagraph of Article 3 of Regulation (EEC) No 1562/78 the date "1 November 1978" shall be replaced by "1 January 1979".Article 2By way of derogation from the third paragraph of Article 4 of Regulation No 136/66/EEC, for olive oil the 1977/78 marketing year shall finish on 31 December 1978 and the 1978/79 marketing year shall begin on 1 January 1979.Article 3The monthly increases applicable for October 1978 shall remain in force during the period by which the 1977/78 marketing year is extended.Article 4By way of derogation from Regulations No 136/66/EEC and No 162/66/EEC, the import levies for olive oil may, during the period by which the 1977/78 marketing year is extended, be fixed according to Regulations (EEC) No 2843/76 and (EEC) No 2844/76.Article 51. Article 2a (2) (g) of Regulation (EEC) No 878/77 shall be replaced by the following:"(g) except as indicated under (h) and (i), for other products the marketing year for which has not yet commenced on the date of entry into force of this Regulation, from the beginning of the 1978/79 marketing year;".2. The following point is added to Article 2a (2) of the abovementioned Regulation:"(i) for olive oil, from 1 November 1978".Article 6This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 31 October 1978.For the CouncilThe PresidentJ. Ertl[1] OJ No 106, 30. 10. 1962, p. 2553/62.[2] OJ No L 263, 19. 9. 1973, p. 1.[3] OJ No 172, 30. 9. 1966, p. 3025/66.[4] OJ No L 185, 7. 7. 1978, p. 1.[5] OJ No 197, 29. 10. 1966, p. 3393/66.[6] OJ No L 327, 26. 11. 1976, p. 4.[7] OJ No L 327, 26. 11. 1976, p. 6.[8] OJ No L 277, 29. 10. 1977, p. 2.[9] OJ No L 106, 29. 4. 1977, p. 27.[10] OJ No L 125, 13. 5. 1978, p. 32.--------------------------------------------------